Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-13 and 22-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected subcombination, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/24/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2018/ 04/07/2020/ 01/20/2021 was filed after the mailing date of the application on 12/30/2016.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
	The drawings submitted by the applicant on 12/30/2016 have been reviewed and accepted by the examiner. 
Response to Arguments
Regarding the applicant’s arguments directed at the 35 U.S.C. 101 rejection, the examiner respectfully disagrees as the claim reads on a method that logically can be performed mentally.	
Regarding the applicants arguments directed at the 102/103 rejection, the examiner respectfully withdraws the rejection in light of the arguments. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



 determining a length from each rack of a plurality of racks to a network switch of the data center; (process performed physically & mentally and/or with pen and paper, measuring and mapping distances)
assigning each rack of the plurality of racks to a zone of a plurality of zones associated with the network switch based on a determination that the corresponding distance from the rack to the network switch is above a minimum threshold distance associated with the assigned zone and below a maximum threshold distance associated with the assigned zone; (process of organizing using pen and paper, such as assigning school district lines based on distances, county zoning) 
selecting, for each rack of the plurality of racks, a length of a data cable to connect the rack to the network switch based on the assigned zone; (mental process of determining the use of an object based on its attributes; i.e determining the size of an extension cord based on the outlet and device to be connected)
and connecting, for each rack of the plurality of racks, a data cable with the selected length from the rack to the network switch, wherein the length selected for each data cable is approximately the same as the length of each other data cable selected for each rack of the plurality of racks assigned to the same zone (physical process of a user connecting an extension cord to the outlet on one side and device on the other)
This judicial exception is not integrated into a practical application because additional elements of the claim do not impact the overall function of the claim, as it is directed to the process of connecting devices physically using cables. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the racks and switches (additional components) do not impact 

	Regarding claims 15-21 the claims inherit the same rejection as claim 14 in light of their dependency from the rejected claim.

Allowable Subject Matter

Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the claim is deemed to be allowable over the prior art as none of the recited prior art nor the combination either teach or suggest the limitations in the independent claim 1, that is neither Morales et al. (US 20150319878 A1) nor Ghandi (US 9606316 B1) nor Champion et al. (US 20090116178 A1) nor Raza et al. (US 9989724 B2) nor Niazi et al. (US 20070165618 A1) nor Brink (US 10524380 B2) nor LightFool Blog (https://lightfool.wordpress.com/features/cable/cable-color-codes/) hereinafter Lightfool, nor Florez-Larrahondo et al. (US 20120116590 A1), nor Menard et al. (US 20180070157 A1) nor Heyd et al (US 20160073544 A1), nor Lewis et al. (WO 2012154751 A1) teach the physical orientation and placement of zones from the network switch in such a way that creates zones that are a specific distance range from the network switch. More specifically none of the above recited prior art teach the grouping of a plurality of racks to specific zones based on the distance of the racks being a specific distance range from a network switch, and furthermore the distances cannot overlap, and therefore do not disclose “a data center comprising: a network switch; a plurality of racks, wherein each rack of the plurality of racks is located in a corresponding zone of a plurality of zones, wherein each zone of the plurality of zones is associated with a minimum threshold distance and a maximum threshold distance that define a distance range, wherein no two distance ranges of the plurality of zones overlap with each other, and wherein each rack of the plurality of racks is defined as located in a zone of the plurality of zones if the distance from the network switch to the corresponding rack is above the minimum threshold distance associated with the corresponding zone and below a maximum threshold distance associated with the corresponding zone; and a plurality of data cables, wherein each rack of the plurality of racks is connected to the network switch with one of the data cables of the plurality of data cables and wherein each data cable of the plurality of data cables that is connected to a corresponding rack located in the same zone has approximately the same length”.
Morales a data center (0035, data center) comprising: a network switch; (0035, network switch); a plurality of racks, (0035, network switch) wherein each rack of the plurality of racks is located in a corresponding zone (0035, racks located in network zones) wherein the zone is associated with a minimum threshold distance and a maximum threshold distance that define a distance range, (0039; to connect the racks in each zone to the switch, there is a maximum length required to connect the furthest rack, and minimum distance to connect the closest rack) (Fig 2A, Zones 210 and others like it are outlined in white dotted & solid lines and as can be seen do not overlap, and therefore the distance ranges do not overlap; 0017 & 0086 of Morales indicating that the drawings can include variations and are not intended to limit scope. A slight modification in figure 2A in Morales which shows two rows in a “zone” can be reduced to one row. 0035-0039 of Morales discusses cabling the racks to switches, and different placements, if the switch is placed in a single row a centered zone, with two racks, one to the left of the switch and one to the right of the switch, then the length of the cables will be equal, and in the same zone.) and wherein each rack of the plurality of racks is defined as located in a zone if the distance from the network switch to the corresponding rack is above the minimum threshold distance associated with the corresponding zone and below a maximum threshold distance associated with the corresponding zone; (0039, each rack is part of the zone if it is between the minimum distance of 0, and maximum distance of half the length of the row) and a plurality of data cables, wherein each rack of the plurality of racks is connected to the network switch with one of the data cables of the plurality of data cables (0039, data cables connect the racks to the network switches using cables, the length of the cables being between a minimum distance (the closest rack) and a maximum distance (the furthest rack)) and wherein each data 
Gandhi teaches in some embodiments, a network switch device can be installed in various positions in a row of rack positions. Certain positions may be more desirable for network switch device installation than others. For example, installing a network switch device at a central rack position, which can include one or more positions which are approximately equally distal from end positions at the end of a row, can enable the network switch device to be coupled to rack computer systems mounted adjacent to either side of the network switch device via patch cables having a length that is substantially less than the full length of the row. A patch cable coupling a network switch device installed in a central position with a rack computer system mounted at an end position may have a length which is approximately half the length of the row, which may be the maximum patch cable length required to couple rack computer systems in any position in the row with the installed network switch device. As a result, shorter patch cables can be used to couple the network switch device installed in a central position with rack computer systems mounted in the row. In addition, less variation of patch cables can be needed, as patch cables of a common length can couple rack computer systems coupled on either side of a centrally-installed network switch device. In some embodiments, JIT infrastructure installation includes installing one or more console switch devices in a region in which one or more rows of rack computer systems can be installed. Console switch devices, by being installed proximate to a row of rack positions in which one or more rack computer systems, network switch devices, automatic transfer switch (ATS) assemblies, etc. may be installed, can be linked with the rack computer systems, network switch devices, ATS assemblies, etc. directly via one or more patch cable connections, network cable connections, etc., rather than cabling of more substantial length as might be required if the console switch devices were installed in a network zone that is remote from the rows of rack computer systems. Similarly to a network switch device installed in a row, installing a console switch device can include linking the console switch device to equipment in the network zone, including a master console router, master OOB 
The difference is that Ghandi teaches the network switch is located in a zone, on top of a rack or place in the midpoint of the rack length, but does not disclose multiple zones, and refers only to one zone, with a plurality of racks and therefore does not disclose “a data center comprising: a network switch; a plurality of racks, wherein each rack of the plurality of racks is located in a corresponding zone of a plurality of zones, wherein each zone of the plurality of zones is associated with a minimum threshold distance and a maximum threshold distance that define a distance range, wherein no two distance ranges of the plurality of zones overlap with each other, and wherein each rack of the plurality of racks is defined as located in a zone of the plurality of zones if the distance from the network switch to the corresponding rack is above the minimum threshold distance associated with the corresponding zone and below a maximum threshold distance associated with the corresponding zone; and a plurality of data cables, wherein each rack of the plurality of racks is connected to the network switch with one of the data cables of the plurality of data cables and wherein each data cable of the plurality of data cables that is connected to a corresponding rack located in the same zone has approximately the same length”.
Champion teaches [0029] As mentioned above, the computer equipment rack of FIG. 1 may be implemented as a 12U, 24U, 48U rack and so on. In racks taller than the computer equipment rack of FIG. 1 more than one PDU and more than one network switch may be mounted. In such cases, power distribution units (`PDUs`) may be implemented in one column and the network switches may be implemented in another column. That is, a number of PDUs may be mounted vertically in a single column and a number of network switches may also be mounted vertically in a single, separate column. [0030] In the exemplary computer equipment rack (102) of FIG. 1, the distance from a PDU connection on a server to the nearest PDU connection on the PDU (114) in the computer equipment rack (102) of FIG. 1 is a plurality of racks, wherein each rack of the plurality of racks is located in a corresponding zone of a plurality of zones, wherein each zone of the plurality of zones is associated with a minimum threshold distance and a maximum threshold distance that define a distance range, wherein no two distance ranges of the plurality of zones overlap with each other, and wherein each rack of the plurality of racks is defined as located in a zone of the plurality of zones if the distance from the network switch to the corresponding rack is above the minimum threshold distance associated with the corresponding zone and below a maximum threshold distance associated with the corresponding zone; and a plurality of data cables, wherein each rack of the plurality of racks is connected to the network switch with one of the data cables of the plurality of data cables and wherein each data cable of the plurality of data cables that is connected to a corresponding rack located in the same zone has approximately the same length”

Raza is different in that even though Raza teaches a datacenter design software that can be used to define racks, zones, switched and cable lengths, Raza does not explicitly teach the orientation recited in the independent claim 1, and therefore does not disclose “a data center comprising: a network switch; a plurality of racks, wherein each rack of the plurality of racks is located in a corresponding zone of a plurality of zones, wherein each zone of the plurality of zones is associated with a minimum threshold distance and a maximum threshold distance that define a distance range, wherein no two distance ranges of the plurality of zones overlap with each other, and wherein each rack of the plurality of racks is defined as located in a zone of the plurality of zones if the distance from the network switch to the corresponding rack is above the minimum threshold distance associated with the corresponding zone and below a maximum threshold distance associated with the corresponding zone; and a plurality of data cables, wherein each rack of the plurality of racks is connected to the network switch with one of the data cables of the plurality of data cables and wherein each data cable of the plurality of data cables that is connected to a corresponding rack located in the same zone has approximately the same length”.
Niazi teaches [0040] FIG. 4 also shows cabling 420 connecting servers 410 within the server rack 400 to the vertical network switch 200. The lengths of the cables 420 are approximately equal regardless of the location of the server 410 within the server rack 400. In one embodiment, each server 410 requires approximately three feet of cable 200 to connect to vertical network switch 200. This reduces the amount 
Niazi is different in the Niazi discusses the cabling for a specific rack, but lacks the detail required when expanding the cabling methods to a large scale datacenter with a plurality of zones, including a plurality of racks, connected to a network switch using cable lengths, and therefore does not disclose “a data center comprising: a network switch; a plurality of racks, wherein each rack of the plurality of racks is located in a corresponding zone of a plurality of zones, wherein each zone of the plurality of zones is associated with a minimum threshold distance and a maximum threshold distance that define a distance range, wherein no two distance ranges of the plurality of zones overlap with each other, and wherein each rack of the plurality of racks is defined as located in a zone of the plurality of zones if the distance from the network switch to the corresponding rack is above the minimum threshold distance associated with the corresponding zone and below a maximum threshold distance associated with the corresponding zone; and a plurality of data cables, wherein each rack of the plurality of racks is connected to the network switch with one of the data cables of the plurality of data cables and wherein each data cable of the plurality of data cables that is connected to a corresponding rack located in the same zone has approximately the same length”.
Brink teaches [0014] Each server module 3 is placed at the exact same distance to its power feeding power distribution units 2 since they are positioned side by side perpendicular to the power distribution units 2. This allows for power cables 5 of the exact same length connecting every server 3 to the nearest power distribution unit 2. For power redundancy, two power distribution units 2 may be placed on top of each other, such that each server module 3 can be connected to two power distribution units 2 by two power cables 5. [0015] The switches 4 are positioned side by side in the middle of the device 1. Each server module 3 is connected to connectors 61 a, 61 b on both the switches 4 by data cables 6 a, 6 b. The connection between the server modules 3 and the nearest switch 4 is direct by one or more data cables 6 a. This allows for data cables 6 a of the exact same length connecting every server module 3 to the nearest switch 4. The data cables 6 b between the server modules 3 and the other switch 4 are routed around the nearest switch 4. By connecting the first server module 3 to the last port of the other switch 4, the second server module 3 to the second last port of the other switch 4, up to the last server module 3 to the first port of the other switch 4, it allows for data cables 6 b of the exact same length connecting every server module 3 to the other switch 4.
Brink is different in the Brink describes the cabling of server modules to switches and power distribution, but does not expand the cabling idea to zoning definitions and therefore does not disclose “a data center comprising: a network switch; a plurality of racks, wherein each rack of the plurality of racks is located in a corresponding zone of a plurality of zones, wherein each zone of the plurality of zones is associated with a minimum threshold distance and a maximum threshold distance that define a distance range, wherein no two distance ranges of the plurality of zones overlap with each other, and wherein each rack of the plurality of racks is defined as located in a zone of the plurality of zones if the distance from the network switch to the corresponding rack is above the minimum threshold distance associated with the corresponding zone and below a maximum threshold distance associated with the corresponding zone; and a plurality of data cables, wherein each rack of the plurality of racks is connected to the network switch with one of the data cables of the plurality of data cables and wherein each data cable of the plurality of data cables that is connected to a corresponding rack located in the same zone has approximately the same length”.

Lightfool teaches wherein each data cable of the plurality of data cables is the same color as each other data cable of the plurality of data cables that is approximately the same length as the corresponding data cable and is a different color from each other data cable of the plurality of data cables that is not approximately the same length as the corresponding data cable (Cables are color coded by length, therefore cables the same length are the same color)
Florez teaches wherein each rack of the plurality of racks comprises a plurality of sleds, (0006, racks with sleds) wherein each data cable of the plurality of data cables is connected directly to a sled of the plurality of sleds of a rack of the plurality of racks ([Fig 4] the rack holds sleds and has cables directly connected to them) a plurality of sleds, wherein each sled of the plurality of sleds is included in a rack of the plurality of racks, (0006, datacenter with racks containing sleds, which have servers) wherein at least half of the sleds in the zone closest to the network switch are storage sleds (0024, all the sleds are storage sleds, therefore more than half of the closest sleds are storage sleds)
Menard wherein each data cable of the plurality of data cables is connected to a top-of-rack switch of a rack of the plurality of racks (0112-0114, network cables connected to top-of-rack-switches)
Heyd teaches at least 256 sleds, wherein each of the 256 sleds is included in a rack of the plurality of racks, (0042, 0043, the number of SSDs per sled, and sleds per octet are customized to the needs of the datacenter, example given is 256 SSDs , 4 per sled, and 8 sleds per octet, and 8 octets used in a single storage assembly; furthermore each sled is included in an assembly such as a rack)
Lewis teaches 0244, all wires/cables in the data center having the same color are the same length.
The difference is that neither Morales nor Lightfool nor Florez nor Menard nor Heyd nor Lewis teach “a data center comprising: a network switch; a plurality of racks, wherein each rack of the plurality of racks is located in a corresponding zone of a plurality of zones, wherein each zone of the plurality of zones is associated with a minimum threshold distance and a maximum threshold distance and wherein each rack of the plurality of racks is defined as located in a zone of the plurality of zones if the distance from the network switch to the corresponding rack is above the minimum threshold distance associated with the corresponding zone and below a maximum threshold distance associated with the corresponding zone; and a plurality of data cables, wherein each rack of the plurality of racks is connected to the network switch with one of the data cables of the plurality of data cables and wherein each data cable of the plurality of data cables that is connected to a corresponding rack located in the same zone has approximately the same length”.

In the examiner’s opinion it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to teach grouping server racks to a zone based on their distance from the network switch such as to teach “a data center comprising: a network switch; a plurality of racks, wherein each rack of the plurality of racks is located in a corresponding zone of a plurality of zones, wherein each zone of the plurality of zones is associated with a minimum threshold distance and a maximum threshold distance that define a distance range, wherein no two distance ranges of the plurality of zones overlap with each other, and wherein each rack of the plurality of racks is defined as located in a zone of the plurality of zones if the distance from the network switch to the corresponding rack is above the minimum threshold distance associated with the corresponding zone and below a maximum threshold distance associated with the corresponding zone; and a plurality of data cables, wherein each rack of the plurality of racks is connected to the network switch with one of the data cables of the plurality of data cables and wherein each data cable of the plurality of data cables that is connected to a corresponding rack located in the same zone has approximately the same length”.

Therefore Independent claim 1, is deemed to be allowable over the prior art, and dependent claims 2-9 are deemed to be allowable in light of their dependency from an allowable claim. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451